DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In 15re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1-5,13-14 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1,3-5,8,10,17 and 20, of US application 15/469,048 now US Patent 10,803,118 B2 in view of Jehan (US 2008/0249644 A1). 
Regarding independent claim(s) 1,14 and 20 of the instant application ‘102, the claims recite “obtaining a first set of features associated with the first media content item and a second set of features associated with the second media content item, wherein at least one feature in the first set of features and the second set of features includes a drop point, the drop point being a point in time of the first media content item and the second media content item at which a change occurs following a build”, this limitation is disclosed by the second limitation of independent claim(s) 1,10 and 20 of US application 15/469,048 now US Patent 10,803,118 B2 which recites “obtaining one or more first media content item features associated with each of the first transition point candidates and one or more second media content item features associated with each of the second transition point candidates, the one or more first media content item features corresponding to the one or more second media content item features, respectively, wherein at least one of the first media content item features and the second media content item features obtained includes a drop point, the drop point being a point in time 
The claims of US application 15/469,048 now US Patent 10,803,118 B2 did not explicitly disclose receiving a selection of a first media content item and a second media content item; enabling playback of the first media content item on a media playback device; comparing the first set of features and the second set of features to determine similarities; based on the comparison, selecting a first transition portion of the first media content item and a second transition portion of the second media content item; determining an alignment of the first transition portion of the first media content item with the second transition portion of the second media content item; and enabling playback of the second media content item on the media playback device based on the determined alignment.
Jehan (US 2008/0249644 A1) discloses  receiving a selection of a first media content item and a second media content item (Jehan, fig. 1, steps 110a & 110b, [0022] at step 110a discloses receiving a selection of a first track. The selection of the first track may be made by a user, may be random, or may be the result of an automated search of a library of recorded audio tracks. The first track may be retrieved from a storage device which may store a library including a large plurality of recorded audio tracks; [0023] at step 110b discloses receiving a selection of a second track. To allow a pleasing segue from the first track to the second track, the second track may be selected to be similar, in at least some aspects, to the first track. The second track may be selected by the user, or may be selected automatically);

comparing the first set of features and the second set of features to determine similarities (Jehan, fig. 1,  [0027] discloses at step 150, the acoustic metadata acquired at 130a and 130B may be analyzed to determine a preferred alignment between the tracks for segueing from the first track to the second track. Determining the preferred alignment may involve comparing the acoustic metadata of the two tracks, selecting a first transition portion within the first track and a second transition portion within the second track, and then aligning the first and second transition portions in time. The first and second transition portions may be selected to be the portions of the two tracks that are most similar according to a predetermined comparison method. The length of the first and second transition portions may be predetermined. For example, the length of the transition portions may be determined to be 3 seconds or 5 seconds or some other duration, or an equivalent number of beats or tatums or other rhythmic units. The length of the transition portions may be determined based on the musical style, tempo, or similarity of the first track and the second track);
based on the comparison, selecting a first transition portion of the first media content item and a second transition portion of the second media content item (Jehan fig. 1, [0020] disclose a process 100 for automatically segueing from the playback of a 
determining an alignment of the first transition portion of the first media content item with the second transition portion of the second media content item (Jehan, fig. 1, step 150 – 180, [0027] discloses at step 150, the acoustic metadata acquired at 130a and 130B may be analyzed to determine a preferred alignment between the tracks for segueing from the first track to the second track. Determining the preferred alignment may involve comparing the acoustic metadata of the two tracks, selecting a first transition portion within the first track and a second transition portion within the second track, and then aligning the first and second transition portions in time. The first and second transition portions may be selected to be the portions of the two tracks that are most similar according to a predetermined comparison method); and 
enabling playback of the second media content item on the media playback device based on the determined alignment (Jehan, fig. 1, [0027] discloses at step 150, 
One of ordinary skill would have been motivated to combine the teachings of the claims of US application 15/469,048 now US Patent 10,803,118 B2 and Jehan_644 because both teachings are from the same field of endeavor with respect to disclose techniques for playing back content.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Jehan into the method by claims of US application 15/469,048 now US Patent 10,803,118 B2 thereby providing a user with the ability to customize media content playback by defining transition points between first and second media contents based on aligned similar portions of first and second tracks of media contents, Jehan, step, 150).


17/013,102 (Instant App.)
15/469,048 now US Patent 10,803,118 B2
(Parent App.)
1, 14 and 20 (Exemplary claim 1)

Claim 1, A method of playing back media content items, the method comprising:

receiving a selection of a first media content item and a second media content item;

enabling playback of the first media content item on a media playback device;

obtaining a first set of features associated with the first media content item and a second set of features associated with the second media content item, wherein at least one feature in the first set of features and the second set of features includes a drop point, the drop point being a point in time of the first media content item and the second media content item at which a change occurs following a build;

comparing the first set of features and the second set of features to determine similarities;

based on the comparison, selecting a first transition portion of the first media content item and a second transition portion of the second media content item;

determining an alignment of the first transition portion of the first media content item with the second transition portion of the second media content item; and

enabling playback of the second media content item on the media playback device based on the determined alignment.



Claim 1, A method of playing back media content items, the method comprising:

 determining first transition point candidates for a first media content item and second transition point candidates for a second media content item;

 obtaining one or more first media content item features associated with each of the first transition point candidates and one or more second media content item features associated with each of the second transition point candidates, the one or more first media content item features corresponding to the one or more second media content item features, respectively, wherein at least one of the first media content item features and the second media content item features obtained includes a drop point, the drop point being a point in time of the first media content item and the second media content item at which a change occurs following a build; 

determining a first aggregated feature for the one or more first media content item features associated with each of the first transition point candidates and a second aggregated feature for the one or more second media content item features associated with each of the second transition point candidates; for each pair of the first transition point candidates and the second transition point candidates, determining a similarity score between the first aggregated feature and the second aggregated feature; 

determining a pair of a first transition point and a second transition point, the first transition point selected from the first transition point candidates and  the second transition point selected from the second transition point candidates,

 the pair of the first transition point and the second transition point corresponding to a similarity score meeting a threshold; and 

rendering a transition between the first media content item and the second media content item by matching the first transition point and the second transition point. 

Claim 2, The method of claim 1, wherein the first set of features and the second set of features include beat positions, event locations, and beat-synchronous features.
Claim 3. The method of claim 1, wherein the first media content item features and the second media content item features include beat positions, event locations, and beat-synchronous features.

Claim(s) 3
Claim 3, The method of claim 2, wherein the event locations include at least one of downbeat positions, section boundaries, and drop points.

 
Claim 4. The method of claim 3, wherein the event locations include at least one of downbeat positions, section boundaries, and drop points.
Claim(s) 4
Claim 4, The method of claim 2, wherein the beat-synchronous features include at least one of timber features, chroma features, loudness features, and vocalness features.

Claim 5. The method of claim 3, wherein the beat-synchronous features include at least one of timber features, chroma features, loudness features, and vocalness features.

Claim(s) 5 

Claim 5, The method of claim 1, wherein obtaining the drop point comprises:

monitoring user behaviors on playback of each of the first media content item and the second media content item;

obtaining playhead scrubbing data for the first media content item and the second media content item based on the monitored user behaviors;





monitoring user behaviors on playback of each of the first media content item and the second media content item; 

obtaining playhead scrubbing data for the first media content item and the second media content item based on the monitored user behaviors;

 determining one or more points in the first media content item and the second media 

time-stretching at least one of the first media content item and the second media content item at least at or near the first transition portion and the second transition portion to match a tempo of the first media content item and a tempo of the second media content item.
8. The method of claim 1, wherein rendering a transition comprises time-stretching at least one of the first media content item and the second media content item to match a tempo of the first media content item and a tempo of the second media content item at least at or near the first transition point and the second transition point.


Regarding claim 6, the claims of US Patent 10,803,118 B2 in view of Jehan_644 disclose the method of claim 1, discloses disclose wherein the first media content item (first track) and the second media content item (Second track) each comprise a plurality of portions (portions of first and second tracks) (Jehan, fig. 4 step 460, identify most similar portions of track 1 and track 2), and
 obtaining the first set of features (fig. 1 step 130A, acquire acoustic metadata for first track) and the second set of features (fig. 1 step 130B, acquire acoustic metadata for first track) comprises:
 obtaining a first set of features for each of one or more portions of the plurality of portions of the first media content item (Jehan [0024] at steps 130A and 130B, acoustic metadata for the first track and the second track, respectively, may be acquired. In this description, "acoustic metadata" refers to a numerical or mathematical representation of the sound of a track. Some forms of acoustic metadata may be referred to as an "acoustic fingerprint" of a track. Acoustic metadata may be derived from analysis of the track. Acoustic metadata may include temporal information such as tempo, rhythm, 
obtaining a second set of features for each of one or more portions of the plurality of portions of the second media content item (Jehan [0024] at steps 130A and 130B, acoustic metadata for the first track and the second track, respectively, may be acquired. In this description, "acoustic metadata" refers to a numerical or mathematical representation of the sound of a track. Some forms of acoustic metadata may be referred to as an "acoustic fingerprint" of a track. Acoustic metadata may be derived from analysis of the track. Acoustic metadata may include temporal information such as tempo, rhythm, beats, tatums, patterns, or other structures. Acoustic metadata may also include spectral information such as melody, pitch, harmony, or timbre (set of features for first and second track)).
The motivation to combine is similar to that of the rejection of claim 1.

Regarding claim 7, the claims of US Patent 10,803,118 B2 in view of Jehan_644 disclose the method of claim 6, wherein comparing the first set of features and the second set of features to determine similarities comprises (Jehan, fig. 1, step 150 & fig. 4, 460, identify most similar portions of track 1 and track 2):
comparing the first set of features for each of the one or more portions of the first media content item to each of the second set of features for each of the one or more portions of the second media content item (Jehan fig. 4, step 458, [0047], discloses at step 458, a sliding-window comparison between every possible transition portion of the 
based on the comparison, determining a score representing a difference between the first set of features and the second set of features for each of the compared portions of the first media content item and the second media content item, wherein the selected first transition portion of the first media content item and the second transition portion of the second media content item are the compared portions of the first media content item and the second media content item having a lowest score (US Patent 10,803,118 B2, claim 1, limitations 6 and 7,  determining a pair of a first transition point and a second transition point, the first transition point selected from the first transition point candidates and  the second transition point selected from the second transition point candidates, the pair of the first transition point and the second transition point corresponding to a similarity score meeting a threshold/lowest score). 
The motivation to combine is similar to that of the rejection of claim 1.


Regarding claim 8, the claims of US Patent 10,803,118 B2 in view of Jehan_644 disclose the method of claim 1, wherein selecting the first transition portion 
wherein the predetermined portion is at an end of the first media content item (Jehan fig. 1, [0020] discloses a process 100 for automatically segueing from the playback of a first audio track to the playback of a second audio track has both a start 105 and an end 190 where the first audio track transition to the second track; [0031] discloses segueing from the first track to the second track may be completed during the transition portions of each track. Segueing may include ending the first track using a process of cross fading such that the transition from the first to the second track takes place at the end of the first track and at the beginning of the second track (reducing the volume of the first track while simultaneously increasing the volume of the second track) the two tracks). 
The motivation to combine is similar to that of the rejection of claim 1.

Regarding claim 9, the claims of US Patent 10,803,118 B2 in view of Jehan_644 disclose the method of claim 1, the method of claim 1, wherein selecting the second transition portion of the second media content item comprises selecting the second transition portion of the first media content item from a predetermined portion of the second media content item, wherein the predetermined portion is at a beginning of the second media content item (Jehan fig. 1, [0020] ] discloses a process 100 for automatically segueing from the playback of a first audio track to the playback of a second audio track has both a start 105 and an end 190 where the first audio track transition to the second track. However, the process 100 may be continuous in nature, in that the same actions may be used to segue from the second track to a third track and then to a fourth track and so on until a sequence, or play list, of tracks has been played; [0031] discloses segueing from the first track to the second track, from the second track to the third track etc may be completed during the transition portions of each track. Segueing may include ending a previous track and transition into the next track at the beginning of the new track using a process of cross fading such that the transition from the first to the second track takes place at the end of the first track and at the beginning of the second track (reducing the volume of the first track while simultaneously increasing the volume of the second track) the two tracks). 
The motivation to combine is similar to that of the rejection of claim 1.

Regarding claim 10, the claims of US Patent 10,803,118 B2 in view of Jehan_644 disclose the method of claim 1, the method of claim 1, further comprising:

The motivation to combine is similar to that of the rejection of claim 1.



Regarding claim 11, the claims of US Patent 10,803,118 B2 in view of Jehan_644 disclose the method of claim 1, The method of claim 1, further comprising, wherein enabling the playback of the second media content item on the media playback device based on the determined alignment comprises causing an automatic transition from the first transition portion of the first media content item being played back on the media playback device to the second transition portion of the second media content 
The motivation to combine is similar to that of the rejection of claim 1.

Regarding claim 12, the claims of US Patent 10,803,118 B2 in view of Jehan_644 disclose the method of claim 1, The method of claim 1, further comprising, wherein the first transition portion and the second transition portion include a start and an end (Jehan fig. 1, [0020] discloses a process 100 for automatically segueing from the playback of a first audio track to the playback of a second audio track has both a start 105 and an end 190 where the first audio track transition to the second track; [0031] discloses segueing from the first track to the second track may be completed during the 
 determining the alignment of the first transition portion of the first media content item with the second transition portion of the second media content item comprises determining to one of (Jehan, fig. 1, step 150 – 180, [0027] discloses at step 150, the acoustic metadata acquired at 130a and 130B may be analyzed to determine a preferred alignment between the tracks for segueing from the first track to the second track. Determining the preferred alignment may involve comparing the acoustic metadata of the two tracks, selecting a first transition portion within the first track and a second transition portion within the second track, and then aligning the first and second transition portions in time. The first and second transition portions may be selected to be the portions of the two tracks that are most similar according to a predetermined comparison method):
align a start of the first transition portion of the first media content item with a start of the second transition portion of the second media content, align an end of the first transition portion of the first media content item with an end of the second transition portion of the second media content item; or align the start and the end of the first transition portion of the first media content item with the start and the end of the second transition portion of the second media content item (Jehan_644, 0020] discloses a process 100 for automatically segueing from the playback of a first audio track to the 
The motivation to combine is similar to that of the rejection of claim 1.

Regarding claim 15, the claims of US Patent 10,803,118 B2 in view of Jehan_644 disclose the system of claim 14, wherein the system is further caused to enable sequential playback of the first media content item and the second media content item on the media playback device based on the determined alignment (Jehan, fig. 1, [0027] discloses at step 150, the acoustic metadata acquired at 130a and 130B may be analyzed to determine a preferred alignment between the tracks for segueing from the first track to the second track. Determining the preferred alignment may involve comparing the acoustic metadata of the two tracks, selecting a first transition portion within the first track and a second transition portion within the second track, and then aligning the first and second transition portions in time. The first and second transition portions may be selected to be the portions of the two tracks that are most similar 
The motivation to combine is similar to that of the rejection of claim 1.

Regarding claim 16, the claims of US Patent 10,803,118 B2 in view of Jehan_644 disclose the system of claim 15, wherein the system further causes an automatic transition from the first transition portion of the first media content item being played back on the media playback device to the second transition portion of the second media content item based on the determined alignment (Jehan_644, 0020] discloses a process 100 for automatically segueing from the playback of a first audio track to the playback of a second audio track has both a start 105 and an end 190 where the first audio track transition to the second track; [0031] discloses segueing from the first track to the second track, from the second track to the third track etc may be completed during the transition portions of each track. Segueing may include ending a previous track and transition into the next track at the beginning of the new track using a process of cross fading such that the transition from the first to the second track takes place at the end of the first track and at the beginning of the second track (reducing the volume of the first track while simultaneously increasing the volume of the second track) the two tracks).
The motivation to combine is similar to that of the rejection of claim 1.

Regarding claim 17, the claims of US Patent 10,803,118 B2 in view of Jehan_644 disclose the system of claim 15, wherein the first set of features and the 
The motivation to combine is similar to that of the rejection of claim 1.





Regarding claim 18, the claims of US Patent 10,803,118 B2 in view of Jehan_644 disclose the system of claim 14, wherein the selection of the first media content item and the second media content item for playback on the media playback device is a manual selection received from a user (Jehan fig. 1, [0022] at step 110A, a first track may be selected. The selection of the first track may be made by a user, may be random (manual selection by a user), or may be the result of an automated search of a library of recorded audio tracks. The first track may be retrieved from a storage device which may store a library including a large plurality of recorded audio tracks; [0023] at step 110B, a second track may be selected. To allow a pleasing segue from the first track to the second track, the second track may be selected to be similar, in at least 
The motivation to combine is similar to that of the rejection of claim 1.

Regarding claim 19, the claims of US Patent 10,803,118 B2 in view of Jehan_644 disclose the system of claim 14, wherein the selection of the first media content item and the second media content item for playback on the media playback device is an automatic selection from a media content item database of the system, the automatic selection based on a determined similarity of characteristics of the first media content item and the second media content item (Jehan fig. 1, [0022] at step 110A, a first track may be selected. The selection of the first track may be made by a user, may be random (manual selection by a user), or may be the result of an automated search of a library of recorded audio tracks. The first track may be retrieved from a storage device which may store a library including a large plurality of recorded audio tracks; [0023] at step 110B, a second track may be selected. To allow a pleasing segue from the first track to the second track, the second track may be selected to be similar, in at least some aspects, to the first track. The second track may be selected by the user (manual selection by a user), or may be selected automatically).
The motivation to combine is similar to that of the rejection of claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to the techniques for customization the process of playing contents on a playback device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Chris Parry/Supervisory Patent Examiner, Art Unit 2451